EDITH H. JONES, Circuit Judge,
dissenting:
I respectfully dissent. Based on their own appellate fact finding, the majority *507have further narrowed what our court permits as law enforcement activity during traffic stop detentions. See United States v. Santiago, 310 F.3d 336 (5th Cir.2002); United States v. Jones, 234 F.3d 234 (5th Cir.2000); United States v. Dortch, 199 F.3d 193 (5th Cir.1999). Although the majority’s holding is far from clear, its import seems to be that if a law enforcement officer’s questions to vehicle occupants may be construed as serving “drug interdiction purposes”, and the questions occur before he runs computer checks on the ownership of the vehicle and the occupants’ identifications, the scope and length of the detention are unconstitutionally prolonged.
This is new territory indeed. Dortch and Jones rigidly applied the rule that a prolonged detention after the completion of a traffic stop may be unconstitutional. In both those eases, however, the officers asked vehicle occupants nearly the same series of questions that were posed here, yet this court never criticized the questions. Jones, 234 F.3d at 237; Dortch, 199 F.3d at 195-96. The district court analyzed this case according to Dortch and Jones and found no inconsistency. The majority now states, on one hand, that in a “legitimate traffic stop,” the officer may investigate the occupants’ right to possess the vehicle, but on the other hand, the questions asked here somehow went beyond that purpose. In any event, according to the majority, the investigation did not use the least intrusive means, since the officer might have asked the very same questions during the computer check of occupants’ identifications, but instead chose to ask those questions before the check began; the detention was thus unconstitutionally prolonged by his inefficiency.
So many problems arise from this opinion that one scarcely knows where to start listing them. First, the panel majority is wrong in asserting that Trooper Conklin’s methodology made an “end-run” around Dortch and Jones. The majority opines that Trooper Conklin should have questioned Brigham and his companions while conducting the computer records check, and that “delaying the commencement of the computer check and asking unrelated questions during such delay [are] equally proscribed.” In Jones, the officer questioned the vehicle occupants for seven minutes before initiating a computer check. 234 F.3d at 237. Yet no criticism of that aspect of police activity appears in this court’s opinion.
Further, the majority’s conclusion contradicts the holding of this court in United States v. Roberson, 6 F.3d 1088 (5th Cir.1993). In Roberson, a state trooper pulled over a minivan for failure to signal a lane change. Id. at 1089. After the car pulled over, the state trooper approached the vehicle and
instructed McCleod [the driver] to produce her driver’s license, registration, and proof of insurance. McCleod informed him that the car was leased by a third party and produced a copy of the lease agreement. The lease to one Cheryl Allen did not identify McCleod as an authorized driver and the lessee was not among the passengers. Trooper Washington began to suspect that the vehicle might have been stolen. At this point, McCleod volunteered that she was a friend of Allen and that Allen was in St. Louis. McCleod claimed to be returning home after taking her mother to her grandmother’s home in Houston.
Trooper Washington then asked the passengers for identification. Roberson [a passenger] could not produce a driver’s license, but claimed responsibility for the car, stating that Allen had loaned it to him. Roberson told the trooper that *508Allen was still in Houston and would be returning to St. Louis in another vehicle. His suspicion further aroused, Trooper Washington decided to call Deputy David Deter for backup.
Id. at 1089-90. After Deputy Deter arrived, the officers asked the driver her grandmother’s phone number and address. Id. When the driver was unable to answer, the officers asked for consent to search her car. After receiving consent, the officers discovered 6.99 kilograms of cocaine. The court concluded that such questioning, which appears to be virtually identical to the questioning performed by Trooper Conklin, neither impermissibly prolonged the detention nor vitiated the driver’s consent to search. Id. at 1092-93 (citing United States v. Shabazz, 993 F.2d 431, 437 (5th Cir.1993) and Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973)).
Not only does the majority’s decision conflict with the prior precedent of this circuit, but it also conflicts, or at least is in tension with, the precedent of at least five other circuits. United States v. Burton, 334 F.3d 514, 518-19 (6th Cir.2003) (holding that asking questions of the driver of a car being ticketed for illegal parking that were unrelated to the issuance of the citation was permissible); United States v. Gregory, 302 F.3d 805, 809 (8th Cir.2002) (holding that questioning of driver and passenger regarding identity and travel plans prior to running computer check was reasonable for Fourth Amendment purposes), cert. denied, — U.S. -, 123 S.Ct. 1815, 155 L.Ed.2d 691 (2003); United States v. Childs, 277 F.3d 947, 954 (7th Cir.) (en banc) (stating that brief questioning unrelated to traffic stop that occurred prior to commencement of computer check did not unconstitutionally prolong detention), cert. denied, 537 U.S. 829, 123 S.Ct. 126, 154 L.Ed.2d 43 (2002); United States v. Sowers, 136 F.3d 24, 27-28 (1st Cir.1998) (affirming denial of suppression motion where officer engaged in questioning of driver and passenger regarding the “extent, purpose, and details of their travels” prior to running computer check); United States v. Hardy, 855 F.2d 753, 757 (11th Cir.1988) (affirming denial of suppression motion and noting that fifteen minutes of questioning regarding travel plans and travel history prior to running computer check was part of investigation of the traffic violation).
Second, the majority finds, without citing a shred of record support and without any support from the district court’s findings, that Trooper Conklin’s questions about the Brigham party’s trip were for “drug interdiction purposes.” This de novo fact finding is contrary to two principles: we are bound, absent clear error, by the district court’s findings of fact in suppression cases, and on appeal, we are to review the findings in the light most favorable to the prevailing party, here, the government. Jones, 234 F.3d at 239. The district court found that:
Trooper Conklin’s detention of Defendants was reasonably related to the circumstances which justified the interference in the first place. Trooper Conklin was entitled to ask Brigham for his license and registration. See Shabazz, 993 F.2d at 437. Upon examining the rental contract and discovering that the only person authorized to drive the vehicle was not in it, it was reasonable for the Trooper to briefly question why Brigham, an unauthorized driver pursuant to the terms of the rental contract, was in the car. Trooper Conklin justifiably became suspicious when Franklin told him Defendants had gone down to Houston for an Isley Brothers concert and that he knew a couple of girls (but made no mention of family in Houston when the Trooper asked him if he knew *509anyone else in Houston), whereas Brigham had told him that they were visiting Franklin’s family. Defendant Perry’s explanation was inconsistent with both the explanation offered by Brigham and that offered by Franklin. The absence of the authorized driver, the inconsistent explanations as to the trip to Houston, and Franklin’s presentation of a fictitious I.D., taken together, justified Trooper Conklin’s continued detention of Defendants. Accordingly, Defendants’ motions to suppress evidence on the basis that their detention exceeded the reasonable scope of the stop’s original purpose are denied.
The majority, without explanation, discredits these findings to which this court should defer.
Even on its own terms, the majority’s finding makes little sense, as the trooper’s line of questioning was obviously germane to investigating Brigham’s right to possess the vehicle and to many other benign or law enforcement-related purposes.
The Fourth Amendment grants an officer conducting a routine traffic stop latitude to check the driver’s identification and vehicle registration, ask the driver to step out of his vehicle and over to the patrol car, inquire into the driver’s destination and purpose for the trip, and “undertake similar questioning of the vehicle’s occupants to verify the information provided by the driver.”
Gregory, 302 F.3d at 809 (quoting United States v. Linkous, 285 F.3d 716, 719 (8th Cir.2002)). Thus, Trooper Conklin’s questioning was fully within the boundaries of the Fourth Amendment based upon his having probable cause to believe that a traffic violation occurred. But even if one does not accept this basis for the questioning, there exists an alternative basis supporting the questioning. The majority concedes that, in light of Dortch, Trooper Conklin had a reasonable suspicion that the car was stolen prior to his questioning of Brigham and his passengers. Majority Opinion at 509. This court has previously found questioning almost identical to Trooper Conklin’s to be permissible where the officer had a reasonable suspicion that the car was stolen. See Roberson, 6 F.3d at 1092-93 (finding questioning identical to questioning in this case permissible based on a reasonable suspicion that the car was stolen).
Third, even if drug interdiction was Trooper Conklin’s motivation for asking the questions, his motivation is wholly irrelevant for Fourth Amendment purposes. The majority’s reasoning flies in the face of Whren v. United States, which held that Fourth Amendment activities must be judged in light of the objective facts rather than law enforcement officers’ subjective motives. 517 U.S. 806, 812-13, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996).
Fourth, the majority equates the failure of Trooper Conklin to employ the “least intrusive means” of investigation with unreasonableness for purposes of the Fourth Amendment. There is no doubt that law enforcement officers may both question the occupants of a vehicle which is stopped for reasonable suspicion as well as for engaging in traffic violations, and may perform computer records checks of the vehicle and its occupants. Shabazz, 993 F.2d at 437. The majority holds, as a constitutional matter, that these activities must be done simultaneously, not seriatim, in order for an investigation to be performed via the least intrusive means.
But it does not follow that failing to use the “least intrusive means” of investigation is per se constitutionally unreasonable. In fact, so to hold conflicts with the precedent of this Circuit. This Court has stated that:
The fact that the protection of the public might, in the abstract, have been accom*510plished by “less intrusive” means does not, by itself render the search unreasonable. The question is not simply whether some other alternative was available, but whether the police acted unreasonably in failing to recognize it or to pursue it.
United States v. Sanders, 994 F.2d 200, 204 (5th Cir.1993)(Wiener, J., joined by Barksdale and DeMoss, JJ.) (quoting United States v. Sharpe, 470 U.S. 675, 687, 105 S.Ct. 1568, 84 L.Ed.2d 605 (1985)). Thus, the question before this court, properly framed, is whether it was unreasonable for Trooper Conklin to engage in a line of questioning for eight minutes prior to running a computer check rather than asking the very same questions during the computer check (which the majority concedes would be permissible). In my mind, the answer to this question is unequivocally “no.”
Here the entire investigation was directed to the concededly legitimate purpose of enforcing the traffic laws. See Gregory, 302 F.3d at 809; Shabazz, 993 F.2d at 437. In such a case, vehicle occupants should not have the constitutional right to object to the mode of procedure as long as there is no excessively long detention. As the government points out, this detention was prolonged at least as much by the fact that Franklin provided the trooper with a bogus identification card, requiring a second computer check to occur, as it was by Trooper Conklin’s decision to ask questions first. Moreover, under the majority’s reasoning, it would apparently be constitutionally permissible if Trooper Conklin had gone to each vehicle occupant and run his or her identification check separately while questioning only that individual during the process of the computer check. Such a procedure would, however, be absurd.
Fifth, Brigham does not contest the district court’s finding that he voluntarily consented to a search of the car. Instead, the majority reverses under this court’s now-virtually per se rule that if a traffic stop detention is “unduly prolonged,” there can be no legal consent to search. Neither Brigham nor the majority suggest that the detention was prolonged for the purpose of obtaining consent to search — consent was given six minutes before Trooper Conklin received the transmission from his dispatcher concerning Franklin’s real name. This case is distinguishable from Dortch, Jones, and Santiago, because in those cases, consent was extracted after the traffic stops had been completed and thus at a time when, without reasonable suspicion, the defendant should have been allowed to depart.
The above errors infect the majority’s opinion even if one assumes that Dortch, Jones, and Santiago properly reflect Fourth Amendment jurisprudence. While those cases are binding law in this circuit, I believe they are too broadly written, and I subscribe to the dissents of Judges Garwood and Emilio Garza in two of those cases.
I suggest that the reasoning of the Seventh Circuit in Childs,1 more correctly applies Fourth Amendment reasonableness principles to individual traffic stops. As the court noted:
Questions that hold potential for detecting crime, yet create little or no inconvenience, do not turn reasonable detention into unreasonable detention. They do not signal or facilitate oppressive police tactics that may burden the public— *511for all suspects (even the guilty ones) may protect themselves fully by declining to answer. Nor do the questions forcibly invade any privacy interest or extract information without the suspects’ consent.
Childs, 277 F.3d at 954. In short, I believe this case is wrongly decided under Dortch, Jones, and Santiago. Alternately, that line of cases is incorrect and should be reconsidered by our court en banc.

. 277 F.3d 947 (7th Cir.) (en banc), cert. denied. 537 U.S. 829. 123 S.Ct. 126. 154 L.Ed.2d 43 (2002).